Order entered December 13, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00186-CR

                 DANIEL ARTURO CONTRERAS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F18-76586-H

                                      ORDER

      Appellant has filed a motion for rehearing requesting that we modify the

trial court’s judgments to remove unauthorized court costs. Appellant contends the

State agrees to the modifications. We cannot grant a motion for rehearing unless a

response has been filed or requested. See TEX. R. APP. P. 49.2. We ORDER the

State to file a response to the motion within fourteen days of the date of this order.


                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE